— Judgment unanimously affirmed. Memorandum: There is no evidence in the record of the suppression hearing to show that defendant’s arraignment was delayed for the purpose of depriving defendant of his right to counsel. Defendant is not entitled to a new hearing to present additional evidence, having had the opportunity at the first hearing to litigate that issue (see, People v Cofresi, 60 NY2d 728). Moreover, any delay in the arraignment was justified in light of the ongoing murder investigation (see, People v Hopkins, 58 NY2d 1079; People v Barker, 168 AD2d 211, lv denied 77 NY2d 875).
We have examined the other issues raised by defendant and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Murder, 2nd Degree.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.